UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number 001-33013 FLUSHING FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 11-3209278 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1979 Marcus Avenue, Suite E140, Lake Success, New York 11042 (Address of principal executive offices) (718) 961-5400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock $0.01 par value (and associated Preferred Stock Purchase Rights) NASDAQ Global Select Market (Title of each class) (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act.o YesxNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.o YesxNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o YesxNo As of June 30, 2010, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the voting stock held by non-affiliates of the registrant was $363,899,000.This figure is based on the closing price on that date on the NASDAQ Global Select Market for a share of the registrant’s Common Stock, $0.01 par value, which was $12.23. The number of shares of the registrant’s Common Stock outstanding as of February 28, 2011 was 31,332,442 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s definitive Proxy Statement for the Annual Meeting of Stockholders to be held on May 17, 2011 are incorporated herein by reference in Part III. \ TABLE OF CONTENTS Pages PART I Item 1.Business. 1 GENERAL Overview 1 Market Area and Competition 4 Lending Activities 5 Loan Portfolio Composition 5 Loan Maturity and Repricing 9 Multi-Family Residential Lending 10 Commercial Real Estate Lending 10 One-to-Four Family Mortgage Lending – Mixed-Use Properties 11 One-to-Four Family Mortgage Lending – Residential Properties 11 Construction Loans 13 Small Business Administration Lending 13 Commercial Business and Other Lending 13 Loan Extensions, Renewals, Modifications and Restructuring 13 Loan Approval Procedures and Authority 14 Loan Concentrations 14 Loan Servicing 15 Asset Quality 15 Loan Collection 15 Delinquent Loans and Non-performing Assets 16 Other Real Estate Owned 17 Investment Securities 17 Environmental Concerns Relating to Loans 17 Classified Assets 18 Allowance for Loan Losses 20 Investment Activities 24 General 24 Mortgage-backed securities 25 Sources of Funds 28 General 28 Deposits 28 Borrowings 32 Subsidiary Activities 33 Personnel 34 Omnibus Incentive Plan 34 FEDERAL, STATE AND LOCAL TAXATION33 Federal Taxation 34 General 34 Bad Debt Reserves 34 Distributions 34 Corporate Alternative Minimum Tax 35 State and Local Taxation 35 New York State and New York City Taxation 35 Delaware State Taxation 36 i Table of Contents REGULATION General 36 Holding Company Regulation 36 Investment Powers 37 Real Estate Lending Standards 37 Loans-to-One Borrower Limits 38 Insurance of Accounts 38 Qualified Thrift Lender Test 40 Transactions with Affiliates 40 Restrictions on Dividends and Capital Distributions 41 Federal Home Loan Bank System 41 Assessments 41 Branching 41 Community Reinvestment 41 Brokered Deposits 42 Capital Requirements 42 General 42 Tangible Capital Requirement 42 Leverage and Core Capital Requirement 42 Risk-Based Requirement 42 Federal Reserve System 43 Financial Reporting 43 Standards for Safety and Soundness 43 Gramm-Leach-Bliley Act 44 USA Patriot Act 44 Prompt Corrective Action 44 Emergency Economic Stabilization Act of 2008 45 The American Recovery and Reinvestment Act of 2009 47 Helping Families Save Their Homes Act 47 Dodd-Frank Wall Street Reform and Consumer Protection Act 48 Federal Securities Laws 48 Available Information 49 Item 1A.Risk Factors 49 Changes in Interest Rates May Significantly Impact Our Financial Condition and Results of Operations 49 Our Lending Activities Involve Risks that May Be Exacerbated Depending on the Mix of Loan Types 49 Our Ability to Obtain Brokered Certificates of Deposit and Brokered Money Market Accounts as an Additional Funding Source Could be Limited 50 The Markets in Which We Operate Are Highly Competitive 51 Our Results of Operations May Be Adversely Affected by Changes in National and/or Local Economic Conditions 51 Changes in Laws and Regulations Could Adversely Affect Our Business 52 Current Conditions in, and Regulation of, the Banking Industry May Have a Material Adverse Effect on Our Results of Operations 52 Certain Anti-Takeover Provisions May Increase the Costs to or Discourage an Acquirer 53 We May Not Be Able to Successfully Implement Our Commercial Business Banking Initiative 54 The FDIC’s Recently Adopted Restoration Plan and the Related Increased Assessment Rate Schedule May Have a Material Effect on Our Results of Operations 54 ii Table of Contents We May Experience Increased Delays in Foreclosure Proceedings 54 We May Need to Recognize Other-Than-Temporary Impairment Charges in the Future 54 The Current Economic Environment Poses Significant Challenges for us and Could Adversely Affect our Financial Condition and Results of Operations 55 We May Not Pay Dividends on Our Common Stock. 55 Goodwill Recorded as a Result of Acquisitions Could Become Impaired, Negatively Impacting Our Earnings and Capital 55 We May Not Fully Realize the Expected Benefit of Our Deferred Tax Assets 55 Item 1B.Unresolved Staff Comments 55 Item 2.Properties 56 Item 3.Legal Proceedings 56 Item 4.Reserved 56 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 56 Stock Performance Graph 58 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 61 General 61 Overview 62 Management Strategy 62 Trends and Contingencies 65 Interest Rate Sensitivity Analysis 68 Interests Rate Risk 70 Analysis of Net Interest Income 70 Rate/Volume Analysis 72 Comparison of Operating Results for the Years Ended December 31, 2010 and 2009 72 Comparison of Operating Results for the Years Ended December 31, 2009 and 2008 74 Liquidity, Regulatory Capital and Capital Resources 76 Participation in the U.S. Treasury’s Troubled Asset Relief Program Capital Purchase Program 78 Common Stock Offering 78 Redemption of Preferred Stock 78 Critical Accounting Policies 78 Contractual Obligations 80 New Authoritative Accounting Pronouncements 81 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 83 Item 8. Financial Statements and Supplementary Data 84 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13. Certain Relationships and Related Transactions, and Director Independence Item 14. Principal Accounting Fees and Services 146 iii Table of Contents Item 15.
